Citation Nr: 1421375	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from December 1982 to April 1988 and additional periods of reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In an April 2012 decision, the Board denied service connection for a right knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, in May 2013, the Court vacated the Board's decision and remanded the matter to the Board.  

In September 2013, the Board remanded this case for additional development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right knee disability.  At the Travel Board hearing in November 2011, the Veteran testified that he injured his right knee when he slipped on black ice and injured his knee.  The Veteran testified that he was treated as an outpatient, and a hard cast was placed on his knee.  The Veteran testified that he received treatment for his right knee after service.  He indicated that he had problems with his knee in 1994 or 1995 and had physical therapy.  The Veteran testified that he had surgery for a meniscus tear in 2003.  

Service treatment records reflect that a complaint of knee pain was noted in June 1986.  A report of medical history dated in June 1986 noted a two year history of pain in the knee joints after strenuous running.   

Post-service treatment records in evidence reflect that the Veteran was diagnosed with a torn lateral meniscus and underwent surgical repair of the meniscus in August 2005.  Private treatment records dated in 2008 show repeated visits for right knee pain.  A June 2008 private treatment record reflects that x ray studies were negative for evidence of a fracture, tumor, or infection.  The Veteran was diagnosed with patellar tendonipathy.  

Pursuant to the prior remand, a VA examination was scheduled for October 2013. The November 2013 SSOC indicates that the Veteran failed to report for the examination.  In correspondence received in December 2013, the Veteran stated that he was not contacted about the VA examination.  Because the Veteran may not have received notice of the VA examination, a remand is necessary in order to schedule another VA examination for the Veteran.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination to determine the nature and etiology of any current right knee disability.  The VA examiner should review the claims file in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

2.  The examiner should perform any indicated tests, including x-rays, if necessary.  The examiner should provide an opinion as to whether it at least as likely as not (50 percent or greater likelihood) that a current right knee disability had its clinical onset during service or is related to any in-service disease, event, or injury.    

The examiner should specifically consider the Veteran's lay testimony of a right knee injury and the in-service June 1986 report of medical history which noted that the Veteran had a two-year history of pain in the "knee joints" following strenuous running.  The examiner should consider the other service records.  The examiner should also consider the following:

(a) The examiner should consider the Veteran's contention that his knee pain is related to the physical demands of his in-service occupation as a mechanic, such as lifting heavy objects and crawling under vehicles.  

   (b) The examiner should consider the Veteran's
statements that his in-service duties as well as the boots that he was required to wear negatively impacted his right knee and that he used over-the- counter medication post service for knee problems.

(c) The examiner should review the post-service records of knee injuries.   

The examiner should provide a complete rationale for all
opinions expressed and conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner should so state and explain why it is not possible to provide an opinion.  

3.  The AMC should review the medical opinion obtained
above to ensure that the remand directives have been
accomplished.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.   

4.  The Veteran is advised that failure to report for this examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655(b)  (2013).  The AMC should document all of its efforts to schedule the Veteran for an examination, and include with the claims file the notice of the time and date of the examination.

5.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the benefit sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



